Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered. Claims 1, 3-8, 10-15, 17-20 are pending in the case.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 5, 7-8, 10, 12, 14-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krivorot (US 2014/0201527 A1) in view of Lind et al. (US 2017/0093769 A1, hereinafter Lind).

As to independent claim 1, Krivorot teaches a method, comprising:
displaying, on a display, a first interface for a messaging inbox associated with a receiving user, the first interface displaying a selectable account element and a content preview associated with a conversation involving the receiving user and a sending user, the messaging inbox associated with a messaging application or a social networking application (Fig. 3A messaging inbox displaying short preview of content for each message, paragraph 0070);
receiving a selection of the selectable account element (selectable element 304 in fig. 3);
in direct response to receiving the selection of the selectable account element replacing the first interface with a second interface configured to display a message from the sending user, wherein the second interface is configured to display the message in a manner such that the message substantially fills at least one of the dimensions of the display (Selecting the message link 304, or in some implementations, selected anywhere in the message preview 301, may display the message in the message viewer application or message viewer 350 of FIG. 3B., paragraph 0072).
Krivorot does not appear to expressly teach a second interface configured to display a media item comprising an image or a video received from the sending user, wherein the second interface is configured to display the media item in a manner such that the media item substantially fills at least one of the dimensions of the display,
receiving a textual message responding to the media item,
 transmitting the textual message to the sending user; and
displaying the textual message in a text display area in the second interface, wherein the text area is superimposed on the media item.
Lind teaches a second interface configured to display a media item comprising an image or a video received from the sending user, wherein the second interface is configured to display the media item in a manner such that the media item substantially fills at least one of the dimensions of the display (FIG. 5-7 and Fig. 9 show the received shared content stream, paragraph 0046, “When user device 106(2) receives an invitation, user device 106(2) can determine whether to accept … accept (button 404) or decline (button 406) the invitation, paragraph 0044-0045);
receiving a textual message responding to the media item (“Message box 530 can show text characters typed by the user, and Send control 632 can be provided to allow the user to send the message” paragraph 0049);
transmitting the textual message to the sending user (send the typed message, paragraph 0049, Fig. 6); and
displaying the textual message in a text display area in the second interface, wherein the text area is superimposed on the media item (“Messages exchanged among the users, e.g., using the message composition interface of FIG. 6, can be presented in image area 504 (see FIG. 5) of now playing screen 500. FIG. 7 shows an example of now playing screen 500 after some messages have been sent and received” paragraph 0050, Fig. 9 message 906 superimposed on the shared media item).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krivorot to comprise in direct a second interface configured to display a media item comprising an image or a video received from the sending user, wherein the second interface is configured to display the media item in a manner such that the media item substantially fills at least one of the dimensions of the display, receiving a textual message responding to the media item; transmitting the textual message to the sending user; and displaying the textual message in a text display area in the second interface. One would have been motivated to make such a modification to facilitate communication among users who are experiencing a shared content stream (Lind paragraph 0005).

As to dependent claim 3, Krivorot teaches the method of claim 1, Krivorot does not appear to expressly teach the method further comprising: receiving a second textual message from the sending user; and superimposing the second textual message on the media item as a response to the textual message. 
Lind teaches receiving a second textual message from the sending user; and superimposing the second textual message on the media item as a response to the textual message (“Messages exchanged among the users, e.g., using the message composition interface of FIG. 6, can be presented in image area 504 (see FIG. 5) of now playing screen 500. FIG. 7 shows an example of now playing screen 500 after some messages have been sent and received” paragraph 0050).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krivorot to comprise receiving a second textual message from the sending user; and superimposing the second textual message on the media item as a response to the textual message. One would have been motivated to make such a modification to facilitate communication among users who are experiencing a shared content stream (Lind paragraph 0005).

As to dependent claim 5, Krivorot teaches the method of claim 1, Krivorot does not appear to expressly teach the method comprising: receiving a navigation gesture in the second interface; and 
advancing to a next media item received from the sending user.
Lind teaches receiving a navigation gesture in the second interface (“while a shared content stream is in progress, initiator device 106(1) can provide user-operable control elements that allow the user to control playback of the content stream, which can include, e.g., .. skipping ahead to a next track,” paragraph 0031, “all graphical user interface images (also referred to as “pages” or “screens”) shown herein are assumed to be presented on a touchscreen display, which allows the user to interact with user-operable control elements by tapping on appropriate areas of the display or performing other touch gestures such as swiping to scroll or the like” paragraph 0040); and 
advancing to a next media item received from the sending user (“FIG. 8 shows an example of a now playing screen after a transition to a next track, according to an embodiment of the present disclosure.” Paragraph 0057).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krivorot to comprise the method comprising: receiving a navigation gesture in the second interface. One would have been motivated to make such a modification to facilitate communication among users who are experiencing a shared content stream (Lind paragraph 0005).

As to dependent claim 7, Krivorot teaches the method of claim 1, Krivorot further teaches receiving second media item from the sending user (Fig. 3A messaging inbox displaying multiple messages, paragraph 0070);
 Krivorot does not appear to expressly teach the method further comprising: generating a new conversation associated with the second media item.  
Lind teaches generating a new conversation associated with the second media item (“the user can select and play specific content items (e.g., a track or an album). A user can also share a content stream with one or more other users.” Paragraph 0030, Fig. 6-7 and Fig. 9 shows conversation associated with the shared media item).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krivorot to comprise receiving a second media item from the sending user; and generating a new conversation associated with the second media item. One would have been motivated to make such a modification to facilitate communication among users who are experiencing a shared content stream (Lind paragraph 0005).

Claim 8, 10, 12, and 14 reflect a non-transitory computer-readable storage medium embodying the limitations of claim 1-3, 5, and 7 and therefore rejected under the same rationale as above.

Claim 15, 17, and 19 reflect a computer apparatus embodying the limitations of claim 1-3 and 5 and therefore rejected under the same rationale as above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krivorot et al. in view of Lind et al., and Dascola et al. (U.S. 2017/0046024).

As to dependent claim 4, Krivorot teaches the method of claim 3, Krivorot does not appear to expressly teach the method further comprising progressively dimming, blurring, or darkening the media item in response to each new textual message. 
Dascola teaches a device concurrently displaying a background user interface and a first version of a notification associated with a first application [abstract]. Dascola also teaches a method to progressively darken the content with each reply received for the content ([0287] the reply user interface (e.g., reply user interface 5090) is displayed over the blurred and darkened notification screen 5036. In some embodiments, the reply user interface is updated in real-time (e.g., message bubble 5088 indicates that Alice is composing a message). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krivorot and Lind to comprise progressively dimming, blurring, or darkening the media item in response to each new textual message. One would have been motivated to make such a modification to achieved an efficient system and method for manipulating user interfaces.

Claim 11 reflects a non-transitory computer-readable storage medium embodying the limitations of claim 4 and therefore rejected under the same rationale as above.

Claim 18 reflects a computer apparatus embodying the limitations of claim 4 and therefore rejected under the same rationale as above.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krivorot et al. in view of Lind et al., and Thorsen et al. (US 20120185797 A1, hereinafter Thorsen).

As to dependent claim 6, Krivorot teaches the method of claim 1, Krivorot does not appear to expressly teach wherein the sending user is associated with a plurality of media items, and further comprising displaying a preview of the plurality of media items in the first interface. 
Thorsen teaches wherein the sending user is associated with a plurality of media items, and further comprising displaying a preview of the plurality of items in the first interface (Fig. 5, paragraph 0051, the sub-items 505, 510, 515, and 520 include additional preview items such as,…attachment previews,). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krivorot and Lind to comprise wherein the sending user is associated with a plurality of media items, and further comprising displaying a preview of the plurality of media items in the first interface. One would have been motivated to make such a modification to achieved an efficient system and method for manipulating user interfaces.

Claim 13 reflects a non-transitory computer-readable storage medium embodying the limitations of claim 6 and therefore rejected under the same rationale as above.

Claim 20 reflects a computer apparatus embodying the limitations of claim 6 and therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Heald US 20100205631 teaches displaying an image on a display screen viewable by users and superimposing messages received from the members on the image – see figs. 1-2.
Warner US-11303600 teaches a social networking system provides a user interface for a sending user to send messages to a recipient user in association with a content item posted by the recipient user in the social networking system. The sending user views a content item posted by the recipient user, such as a photograph. The sending user posts a direct message to the recipient user related to the content item. The direct message is displayed to the sending user superimposed over the content item. Subsequent direct messages in the conversation are also displayed superimposed over the content item.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171